Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 11/08/2021.
In accordance with Applicant’s amendment, claims 1 and 8 are amended.   Claims 1-15 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 11/08/2021 have been entered.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant's arguments (Remarks at pgs. 9-10) with respect to the 35 U.S.C. §103 rejection of claims 1-15 have been reviewed, but are not found persuasive.
With respect to Applicant’s argument that “Dillon does not disclose both a raw, unstructured transaction database and an enriched database” (Remarks at pg. 10, last paragraph), the raw database because it has not yet been augmented, but merely includes different types of (raw) data collected as part of a transaction (e.g., fields identifying merchant, product/service), and provides an example in paragraph [0086] wherein “a proprietary transaction database 1405 (e.g., credit card transaction histories, phone billing histories, insurance claims/payments, etc.) is used as the source database.”
In response to Applicant’s suggestion that Dillon’s source database is not a raw and “unstructured database,” this argument lacks merit because it relies on a limitation not recited in the claims, i.e., an unstructured database.  Notably, Applicant’s claims do not recite or require the raw transaction database to be unstructured, and it would be improper to import such limitations from the specification.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).  Applicant has provided no facts, evidence, argument or special definition for “raw database” that would preclude Dillon’s source database from being understood as the raw transaction database recited in claim 1.  Accordingly, Applicant’s argument is not found persuasive.
Lastly, in response to Applicant’s suggestion that Dillon does not disclose “both a raw… database and an enriched transaction database” and that “Dillon only discloses a single database” (Remarks at pg. 10), the Examiner respectfully disagrees and maintains that the claimed enriched transaction database is reasonably understood by one skilled in the art as being taught by Dillon (at least paragraphs 8-10, 14, and claim 1) by performing operations to the source database to “generate a searchable database that can be used for predictive modeling” (Dillon at paragraph 9) and “augmenting the data record with the keyword descriptors to generate an augmented data record [i.e., indexed transaction record] describing the entity, building an account descriptor database that includes at least one data record that correlates the at least one event with the description of the entity from the augmented data record and searching the account descriptor database for selected data records that meet a desired criteria; associating the weighted keywords [i.e., plurality of search terms] with the transaction records” (Dillon at paragraph 10).  Accordingly, Dillon’s source database is a raw transaction database whereas the subsequent generation of augmented data records necessitates creation of a new/different/second database and therefore encompasses the claimed enriched transaction database.
For the reasons above, along with the reasons provided below in the updated §103 rejection below, the arguments and amendments concerning the §103 rejection of claims 1-15 are not sufficient to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. §103 as unpatentable over Dillon et al. (US 2003/0088562, hereinafter “Dillon”) in view of Olliphant et al. (US 2009/0076949, hereinafter “Olliphant”) in view of van Gulik et al. (US 2016/0196163, hereinafter “van Gulik”) in view of Zhang et al. (US Patent No. 10,445,152, hereinafter “Zhang”).

Claim 1:  Dillon teaches an automated transaction information aggregation system comprising:
a raw transaction database comprising raw transaction information for a plurality of transactions, the raw transaction information for each transaction including an account holder identifier and at least one transaction parameter (paragraphs 8-10, 14, 86-87, 113, Fig. 14, and claim 1:  source database contains financial transaction data; a source database comprising transaction data records with at least one field identifying a merchant, product and/or service, a merchant identifier database comprising reference addresses and value description identifiers for merchants; In this example, a proprietary transaction database 1405 (e.g., credit card transaction histories, phone billing histories, insurance claims/payments, etc.) is used as the source database 105. Such transaction records are typically sorted by account, date, time, respectively. Each record of the "source" (in this case, each transaction) is scanned for valid values in particular data fields 1415 [i.e., at least one transaction parameter] to be used as matching keys; obtaining a plurality of financial transaction records between at least one individual and at least one merchant, identifying the merchants [also a transaction parameter] involved in the transactions; wherein Fig. 14 displays exemplary data fields of the source data as including, inter alia, Account Number and Merch ID); 
an enriched transaction database comprising an indexed transaction record for each of the plurality of transactions, the indexed transaction record including a plurality of search terms associated with each of the at least one transaction parameter (paragraphs 8-10, 14, and claim 1: generate a searchable database that can be used for predictive modeling, comprising obtaining at least one data record recording an event from the source database, identifying a field in the data record that identifies an entity, locating reference data from the reference database that describes the entity identified by the identifier data, processing the reference data to form a set of keyword descriptors describing the entity [i.e. plurality of search terms], augmenting the data record with the keyword descriptors to generate an augmented data record [i.e., indexed transaction record] describing the entity, building an account descriptor database that includes at least one data record that correlates the at least one event with the description of the entity from the augmented data record and searching the account descriptor database for selected data records that meet a desired criteria; associating the weighted keywords [i.e., plurality of search terms] with the transaction records), the enriched transaction database being configured for … storage of said indexed transaction records based on the at least one transaction parameter (paragraphs 9-10, 47, and Fig. 2:  value description of a particular merchant, product and/or service is appended to transaction data records and stored in an account description database, and a merchant analysis builder module configured to condense the references provided by the address locating module into a value description and store the value description in the merchant identifier; merchant descriptors are added to the transaction record 205 to create augmented fields in the enhanced proprietary data;  storing the augmented data record in a merchant database; See also, paragraph 82:  augmented data record at such merchants might consequently include the descriptor `GOLF` for any customer staying at the hotel. A simple adjustment to this variable, then, would be to discount instances of `GOLF` derived from transactions at hotel SIC codes or when accompanied by hotel-related keywords);
a network-enabled transaction information data processing device in data communication with the raw transaction and enriched transaction databases (paragraphs 16, 49, 98, 108 and Figs. 1, 13, 16, and 21:  e.g., FIG. 1 is a block diagram illustrating a computer environment for augmenting fields of data from a source database according to one embodiment of the invention; client-server architecture or as a web service), the transaction information processing server being configured to:
receive raw transaction information for a … transaction … the raw transaction information for the … transaction including a characteristic for each of the at least one transaction parameter (paragraphs 14, 47-48, 108, and Figs. 2 and 21:  e.g., A transaction record 205 that includes transaction information such as a merchant name, a ZIP code, and a Standard Industry Code (SIC) number is obtained from the source proprietary data file 105 of FIG. 1. The text from the transaction record 205 is passed to a merchant description database access 207, which determines if there is a description of the text in a merchant description database 230. If there is not a description, or if the description is not current, the text is sent to the resource locator 110. The resource locator 110 locates content on Internet web sites 215 describing the merchant identified by the transaction record 205 as will be discussed with reference to FIG. 3 below. The content is extracted from the web sites 215. The content is passed to the analyzer 125, which creates an initial merchant descriptor as will be discussed with reference to FIG. 7 below. A validation module 225 validates the merchant descriptor using the ZIP code and SIC code found in the transaction record 205 to ensure that the correct content has been identified, as will be discussed in more detail with reference to FIG. 6 below; obtaining a plurality of financial transaction records between at least one individual and at least one merchant, identifying the merchants involved in the transactions),
determine … from the raw transaction information, the characteristic for each of the at least one transaction parameter for the … transaction (paragraphs 8-11, 14, 47 65, 78, 86, 99, and Fig. 2:  identifying the merchants involved in the transactions; process the reference data into a set of descriptors and associating the descriptors to the source data to form an augmented database; transaction record 205 that includes transaction information such as a merchant name, a ZIP code, and a Standard Industry Code (SIC) number is obtained from the source proprietary data file; Each transaction record, in turn, is comprised of several numerical, categorical, or text fields (collectively referred to as `raw` data); Each record of the "source" (in this case, each transaction) is scanned for valid values in particular data fields; reading a data record from the source database, searching the reference database for information describing the data record, condensing the information describing the data record into at least one keyword description),
associate search terms with the characteristic for each of the at least one transaction parameter for the … transaction (paragraphs 14, 46-47, 66, and 87-88:  identifying the merchants involved in the transactions, searching a reference database for information about each of the merchants, condensing the information into a list of weighted keywords that describe each of the merchants, associating the weighted keywords with the transaction records, generating a profile of each of the at least one individuals using the weighted keywords; the analyzer 125 reduces natural language URL content from a merchant web site to a set of weighted keywords that describe the merchant. The descriptive data derived by the analyzer 125 is then added to the original proprietary data 105 to create an enhanced proprietary data file; merchant descriptors are added to the transaction record 205 to create augmented fields in the enhanced proprietary; compiler 825 produces a comprehensive text file 830, which includes extracted words in sequence, accompanied by source tags (labels) identifying their text source. A context analyzer 835 also queries a database 845 containing …tagged text 840 is then sent to the extract words module 715 for further analysis), and
establish a new indexed transaction record in the enriched transaction database for the new transaction, the new indexed transaction record including the additional searchable terms (paragraphs 9-10, 14, 46-47, 49, 87-88, 102, and claim 22:  augmenting the data record with the keyword descriptors to generate an augmented data record describing the entity; an account descriptor builder module configured to compile descriptive account records from the merchant identifier database and the source database…value description identifiers to keywords; build search index tables 1820 for each keyword; merchant descriptors are added to the transaction record 205 to create augmented fields in the enhanced proprietary data; descriptive data derived by the analyzer 125 is then added to the original proprietary data 105 to create an enhanced proprietary data file; merchant key 1420 is then used to reference a merchant database 1425 and a complete data record on the particular merchant is pulled and appended to a consolidated (enhanced) transaction record 1435. The merchant database contains information and quantities purchased from third party vendors).

Dillon does not explicitly teach the transaction as being a new transaction, teach the new transaction as being received from at least one of the set consisting of a merchant device and an account holder device, teach the storage as being clustered storage, teach store the raw transaction information for the new transaction in the raw transaction database, or teach categorize, from the raw transaction information, the characteristic.

Olliphant teaches a new transaction (paragraphs 8-11: receiving new transaction information associated with the new user-merchant transaction), receive raw transaction information for a new transaction from at least one of the set consisting of a merchant device and an account holder device (Abstract, paragraphs 8-11, 51-55, and Figs. 1 and 2A:  transaction information may be captured and passed by the client device over a network in order to facilitate storage of the transaction information in a transaction record; receiving new transaction information associated with the new user-merchant transaction; store new transaction information associated with the new user-merchant transaction in a new transaction record associated with the user account; merchant server 140 or client device 110 captures the transaction information provided in step 225; merchant server 140 or client device 110 passes the captured transaction information), store the raw transaction information for the new transaction in the raw transaction database (paragraphs 8-11: application is configured to store new transaction information associated with the new user-merchant transaction in a new transaction record associated with the user; storing the new transaction information in a new transaction record) and although Dillon teaches the following  limitation, Olliphant similarly teaches the raw transaction information for the new transaction including a characteristic for each of the at least one transaction parameter (paragraphs 49-50 and Figs. 2-3: e.g., transaction information captured in step 230 may include, for example, line item details for particular items purchased in the transaction [e.g., date, product, prices, as per Fig. 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dillon with Olliphant because the references are analogous since they are each directed to features for organizing and searching transaction data, which falls within Applicant’s field of endeavor of transaction information storage and control, and because modifying Dillon by applying its features to Olliphant’s new transaction data from a merchant or account holder device and stored in a raw transaction database, in the manner claimed, would provide the benefit of ensuring the transaction databases are updated (Dillon at paragraph 74: transaction database is updated) and in view of the motivation to ensure databases are periodically refreshed with new information to ensure access to accurate and up-to-date information; and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Olliphant’s new transaction data and merchant/account holder devices (as the source of raw transaction data) for Dillon’s transaction data and non-merchant/account sourced data involves the simple substitution of one known element for another known element, which yields a predictable result of receiving and processing new raw transaction information for indexed transaction records with searchable terms.

Dillon and Olliphant do not explicitly teach the storage as being clustered storage.

van Gulik teaches a database being configured for clustered storage of indexed transaction records (paragraphs 21, 122, and 132:  cluster analytical reference store 1012 can contain information about a potentially large number of clusters 124 that might be interesting, for example, clusters 124 that share some common characteristics. This is useful because some analytical transactions perform retrievals and computations that require data from broad passes over the database and benefit from being able to efficiently access clusters 124 that share common characteristics; Whenever the transactional request engine 204 writes a database transaction, the transactional request engine 204 performs additional maintenance steps to update indices, for example, the indexing structure 1016. The maintenance steps include a step to help support the analytical workloads: the transactional request engine 204 updates information in the appropriate cluster analytical reference stores 1012 with a reference to the current location of clusters 124 that have information in them needed for the analytics supported by the analytical request engine; When a transaction is performed in the example above, the system should be able to quickly determine the customer the transaction is related to, retrieve the customer-defined value, and send the alert. This can be achieved if the data is clustered so that relatively few expensive operations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dillon/Olliphant with van Gulik because the references are analogous since they are each directed to features for organizing and searching transaction data, which falls within Applicant’s field of endeavor of transaction information storage and control, and because modifying Dillon’s storage of augmented transaction records by using van Gulik’s clustered storage technique, in the manner claimed, would serve the motivation to facilitate more efficiently scanning database records having particular values (van Gulik at paragraph 19:  “there is a need for efficiently performing system wide scans of the database for records that have particular values, such that aggregation of or calculating statistics can be performed for those values”) or to allow transactional and analytical computation to be performed efficiently in the same database, among other things, by leveraging clustering of the data (van Gulik at paragraph 23); and further obvious because applying a clustered storage technique for when storing indexed transaction records, as in the improvement discussed in van Gulik, is within the capabilities of one of ordinary skill in the art in combination with Dillon’s transaction augmentation scheme with the predictable result of clustering data so that related and relevant information is clustered together when stored (van Gulik at paragraph 21).

Dillon, Olliphant, and van Gulik do not explicitly teach categorize, from the raw transaction information, the characteristic.

Zhang teaches categorize, from the raw transaction information, the characteristic (col. 10, lines 17-49; col. 16, lines 64-67; col. 20, lines 15-20: executable instructions may further cause the transaction categorization engine 136 to categorize the transaction data. Categories may be included in the raw transaction data...For each of the accessed transaction records, the transaction categorization engine 136 identifies one or more attributes of the transaction, compares the identified attributes with the attribute criteria to identify a transaction category that matches the identified attributes of the transaction record, categories the transaction record, and stores the categorized transaction record in the categorized transaction data store 138. The categories may be provided as a configuration to the spend distribution service 120 such that the same raw transaction data may be analyzed in different ways. The configuration may identify the available categories and transaction data that cause the transaction categorization engine 136 to assign the associated category; the process 400 categorizes each transaction record based on one or more transaction attributes. The category (or categories) assigned to a particular transaction record may be determined based on specific transaction attributes such as, by way of non-limiting example, an item name, a merchant name, a merchant code, a merchant category code (e.g., clothing, auto, coffee, etc.), and the like; each new transaction is categorized for the user based on one or more transaction attributes).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dillon/Olliphant/van Gulik with Zhang because the references are analogous since they are each directed to features for organizing and searching transaction data, which falls within Applicant’s field of endeavor of transaction information storage and control, and because modifying Dillon’s feature for determining characteristics from raw transaction information to incorporate Zhang’s categorization features, as claimed, would represent a compatible yet beneficial extension of Zhang’s reliance on categorization of transaction records (See, e.g., Dillon at par. 78) by providing the benefit of additional categorization of transaction records or to facilitate categorization of new records that have not yet been categorized, or to serve the motivation of enabling a user to monitor transactions related to certain categories or sub-categories of transactions (Zhang at col. 2, lines 43-46).

Claim 2:  Dillon further teaches an enrichment facilitation database comprising searchable terms associated with potential transaction parameter characteristics, wherein the transaction information processing server is in data communication with the enrichment facilitation database and is configured to obtain the additional searchable terms from the enrichment facilitation database using the characteristic of the at least one transaction parameter (paragraphs 7-14 and 45:  reference database to generate an augmented database that can be used for predictive modeling, including a source database including structured data, a reference database having reference data, a locator component configured to use the structured data to locate reference data in the w reference database suitable for association with the source database, an analyzer component configured to process the reference data into a set of descriptors and associating the descriptors to the source data to form an augmented database; searching a reference database for information about each of the merchants, condensing the information into a list of weighted keywords that describe each of the merchants, associating the weighted keywords with the transaction records).

Claim 3:  Dillon further teaches a network-enabled query data processing device in data communication with the enriched transaction database and in selective data communication over a network with an account holder data processing device associated with the account holder identifier, the query data processing device being configured to receive a request for aggregated transaction information from the account holder data processing device, the request including aggregation criteria, obtain aggregated transaction information meeting the aggregation criteria from the enriched transaction database, and transmit the aggregated transaction information to the account holder data processing device (Figs. 16-20 and paragraphs 98-107:  Referring to FIG. 18, a search engine 1800 returns lists of accounts based on rank ordered affinity with the search query and acceptance to passing filter requirements. The search engine 1800 is one of the possible user applications 1635 of FIG. 16; user conducts a search by programming the user application interface 1640 with a filter 1830 and a query 1840. The filter 1830 restricts search results to the subset of the population that match specific criteria; search engine 1800 determines which subset of the population contains the behavioral/descriptive keywords as requested in the query 1840. The final search result is a union of the filter stage and the query stage, and the list is displayed on the user interface result display 1845. This combines additional data from the masterfile archive 1630 and the transaction archive 1620 to make a complete data visualization tool; Referring to FIG. 19, an example "Define" screen display 1900 produced by an embodiment of the user application interface 1640 shows the results for searching through a credit card portfolio to produce a list of all accounts most interested in hotels; user management interface 1615 can be deployed over a browser interface, client-server architecture or as a web service; User applications 1635 provide different ways of accessing, managing, visualizing and extracting the data held in a transaction archive 1620, account descriptor archive 1625 and an account masterfile archive 1630. This includes the ability to view an account descriptor, search for accounts; See also, Abstract and paragraph 6:  The present invention includes a method for using the Internet to obtain information, including, reading a data record stored in a field of data, searching a database for information describing the data record, condensing the information describing the data record into a value description, associating the value description with the data record, and augmenting the field of data with the value description associated with the data).

Claims 4/10:  Dillon further teaches wherein the aggregation criteria include a limitation of the transaction information to at least one of the set consisting of transactions occurring within a particular time interval, transactions involving a particular vendor, transactions processed by a particular transaction processor; transactions occurring in a certain location, transactions occurring within a predefined area, transactions having a value with a particular value range, and transactions involving a certain type of goods or services (paragraphs, 9, 102-107, and Figs. 19-20:  describing aggregation criteria limitation on the transaction information of at least transactions occurring within a particular time interval, transactions involving a particular vendor, transactions occurring in a certain location, transactions occurring within a predefined area, transactions having a value within a particular range, and transactions involving a certain type of goods or services – e.g., searchable database that can be used for predictive modeling, comprising a source database comprising transaction data records with at least one field identifying a merchant, product and/or service, a merchant identifier database comprising reference addresses and value description identifiers for merchants, products and/or services, an address locating module configured to search a reference database to locate references for merchants, products and/or services; wherein Fig. 20 displays exemplary criteria such as State, date, value range, category/type of goods/services).

Claims 5/11:  Dillon further teaches wherein the request for aggregated transaction information includes a natural language search query (paragraphs 9-11, 46, 48, 65, 73, and claim 38:  e.g., Specific data fields are then used to retrieve records from the enhanced proprietary data 130, consisting of weighted descriptors and natural language descriptions of the corresponding entities; wherein searching the reference database further includes retrieving the natural language text from the located electronic).

Claims 6/13:  Dillon further teaches wherein the aggregated transaction information transmitted to the account holder data processing device is provided in a form that is usable by an application on the account holder data processing device to display the aggregated transaction information in a predefined manner (paragraphs 98-107 and Figs. 16-20:  user management interface 1615 can be deployed over a browser interface, client-server architecture or as a web service; user conducts a search by programming the user application interface 1640 with a filter 1830 and a query 1840. The filter 1830 restricts search results to the subset of the population that match specific criteria; User applications 1635 provide different ways of accessing, managing, visualizing and extracting the data held in a transaction archive 1620, account descriptor archive 1625 and an account masterfile archive 1630. This includes the ability to view an account descriptor, search for accounts that match a set of keywords (ranked by their keyword weighting), create lists of accounts that match search keyword criteria, and export those lists to external system. Each of these user applications 1635 is accessed and configured through a user application interface).

Claims 7/9:  Dillon further teaches wherein the at least one transaction parameter includes at least one of the set consisting of a vendor identifier, a transaction time, a transaction date, a transaction location, a transaction value amount, and a goods or services type (paragraphs 9, 47, 83, 86, 100, and Fig. 2:  teaching parameters that include at least vendor identifier, transaction time/date, location, and goods or services type – e.g., transaction record 205 that includes transaction information such as a merchant name, a ZIP code, and a Standard Industry Code (SIC) number; source database comprising transaction data records with at least one field identifying a merchant, product and/or service, a merchant identifier database comprising reference addresses and value description identifiers for merchants, products and/or services; Raw account data consists of sequences of transactions over time; transaction records…sorted by account, date, time; Each record of the "source" (in this case, each transaction) is scanned for valid values in particular data fields; transaction amount, location or duration).

Claim 8 recites substantially similar limitations as those set forth in claims 1 and 3 and is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claim 12:  Dillon further teaches parsing, by the second automated data processing system, the natural language search query to determine the aggregation criteria (paragraphs 11, 48, and 65: Searching the reference database further comprises obtaining the natural language text found at the located electronic pages. Condensing the information comprises reducing the natural language text to at least one weighted keyword; natural language parsing analyzer 320 to produce descriptions of the entity, e.g., merchant, described by the URL. A rules and measures module 325 is used to determine if sufficient data has been located about the entity. Data sufficiency is determined by measuring the total number of keywords and document content against a predefined threshold. If the rules and measures module 325 determines that sufficient data has been collected, a document model 340 is created and is used as the final description for the entity. The document model contains a set of weighted keyword pairs. If there is insufficient data, additional URLs are extracted from the content 330 to recursively spider deeper into the resource content. The additional URLs are extracted from the content pages 330 using a standard HTML parsing tree builder provided within the Perl computer language; content corresponding to the merchant site is parsed for text content by a strip text module 710, which will be discussed below with reference to FIG. 8. The text content is then parsed to extract unique words and the corresponding word counts by an extract words module 715. Details about the extract words module 715 will be discussed below with reference to FIG. 9. The extracted words are matched against a lexicographic database 725 to map words to their linguistic roots or more common synonyms in a linguistic reduction module 720. The lexicographic database 725 maps words to their natural language root (e.g., running becomes ran)).  

Claim 14:  Dillon further teaches requesting, from at least one of the set consisting of a transaction processor, a raw transaction database, and the user device, additional transaction information associated with transactions occurring since transaction information was last received by the first automated data processing system; and receiving, from said at least one, said additional transaction information (paragraphs 74, 83, 98, and 108:  consolidated database covers different sampling intervals (e.g., an account demographic file may be only subject to monthly updates, while a transaction database is updated with each transaction); Updates to this database are managed through a user management system 1610, which is accessed through a user management interface).

Claim 15:  Dillon further teaches aggregating information in the additional transaction information meeting the aggregation criteria with the aggregated transaction information from the enriched transaction database meeting the aggregation criteria (paragraph 74:   consolidated database covers different sampling intervals (e.g., an account demographic file may be only subject to monthly updates, while a transaction database is updated with each transaction)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include:
Caglayan et al. (US 2014/0222559):  discloses customer level transaction analytics across merchant sites.
Fuh et al. (US 2012/0221577):  discloses features for organizing data records in a relational database, including techniques for analyzing and indexing the data records.
Joa et al. (US Patent No. 8,290,951):  discloses features for combining structured data from a data warehouse with additional unstructured data and creating keys corresponding to customer identifiers to facilitate augmentation/enrichment of pre-existing customer information.
Jayade (US 2014/0344297):  discloses features for enriching unstructured data, including indexing tags (e.g., XML tags) to facilitate searching/analyzing the data via a keyword search tool (at least paragraph 20).
NICE Introduces Customer Engagement Analytics, the Industry's First Platform to Combine Interaction Analytics and Transaction Analytics: NICE's Big Data platform offers insights into the complete crosschannel customer journey, which can be leveraged by organizations for multiple business initiatives. PR Newswire [New York] 22 Apr 2013:  discloses a platform for collecting customer transaction data and processing the data to provide data analytics by interpreting structured and unstructured data provide organizations with tools to improve business performance.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/16/2021